Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 7416260 to Cuevas et al. (“Cuevas”).

Regarding claim 1, Cuevas discloses a wheel center cap assembly for a work vehicle, comprising: a center cap 52 attached to a hub of a wheel coupled to an axle (as evident from col. 1, ln 64 – col. 2, ln 16), the center cap having a center axis; an adaptor 54 including a cap attachment portion (portion defining 48) to which the center cap is attached (see Fig. 3) and a plurality of flange portions 72 disposed on the outer side of and along a circumferential direction of the cap attachment portion (as evident from Fig. 4); a coupling member 102 for coupling the flange portions to the hub (as evident from Fig. 3A); the cap attachment portion being an uneven portion formed in a circumferential face of a through hole centered about the center axis (as evident from Fig. 4); and a retention portion provided in an inner face of the center cap being elastically retained to the uneven portion (as evident from Fig. 3,4).

Regarding claim 2, Cuevas discloses the wheel center cap assembly of claim 1, wherein: the retention portion comprises a retention piece 94 that extends along the center axis (as evident from Fig. 100 at its leading end (as evident from Fig. 3A), the retention piece being elastically deformable in the radial direction of the center axis (as evident from Fig. 3,3A); and a distance from an outer edge of the hook is set longer than a distance of the corresponding receded portion of the uneven portion to the center axis.

Claim(s) 3-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2005/0073192 to Bruce et al. (“Bruce”).

Regarding claim 3, Bruce discloses a wheel center cap assembly for a work vehicle configured to be attached to a hub of a wheel coupled to an axle, comprising: an adaptor including a center cap 28 having a center axis and a plurality of flange portions 38 disposed on a radially outer side from an outer circumference of the center cap; the flange portion including a hub attachment portion for attachment to a shaft member that extends in the direction of the center axis from the hub; and the hub attachment portion including at least one retention piece (one of 38) to be elastically retained to a retention groove (receiving space for 56) (see [0031]) formed in the shaft member (assembly of 18,24).

Regarding claim 4, Bruce discloses the wheel center cap assembly of claim 3, wherein the retention piece extends in the axial direction (as evident from Fig. 2) of the center axis and forms, at a leading end thereof, a hook 56 that can be fitted in the retention groove (as evident from Fig. 2).

Regarding claim 5, Bruce discloses the wheel center cap assembly of claim 4, wherein the retention piece extends with its cross section progressively decreasing from its base end to its leading end (as evident from Fig. 2).

Regarding claim 6, Bruce discloses the wheel center cap assembly of claim 3, wherein: the retention piece extends in the radial direction of the center axis (as evident from Fig. 1, 2); and a diameter of a contour circle delimited by leading ends of a plurality of the retention pieces is shorter than a diameter of the shaft member (as evident from Fig. 2 particularly as 24 includes the retention groove). 
Related Prior Art
The remaining cited references provide teachings of cap portions flexibly retained to a lug structure of a wheel. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A BROWNE whose telephone number is (571)270-0151.  The examiner can normally be reached on Variable Workweek/IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Joe Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.